Name: 90/361/EEC: Commission Decision of 2 July 1990 approving the Netherlands Programme of Agricultural Income Aid for arable farmers (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  economic policy; NA
 Date Published: 1990-07-07

 Avis juridique important|31990D036190/361/EEC: Commission Decision of 2 July 1990 approving the Netherlands Programme of Agricultural Income Aid for arable farmers (Only the Dutch text is authentic) Official Journal L 174 , 07/07/1990 P. 0063 - 0063*****COMMISSION DECISION of 2 July 1990 approving the Netherlands Programme of Agricultural Income Aid for arable farmers (Only the Dutch text is authentic) (90/361/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as amended by Regulation (EEC) No 1279/90 (3), and in particular Article 10 (3) thereof; Whereas on 4 May 1990, the Netherlands notified the Commission of its intention to introduce a programme of agricultural income aid for arable farmers; whereas additional information concerning this programme was received by the Commission from the Netherlands authorities on 31 May 1990; Following the consultation of the Management Committee for Agricultural Income Aids on 19 June 1990 on the measures provided for in this Decision; Following the consultation of the EAGGF Committee on 20 June 1990 on the maximum amounts that may be charged annually to the Community budget as a result of approving the programme, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid for arable farmers notified to the Commission by the Netherlands authorities on 4 May 1990 is hereby approved. Article 2 The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: (in million ECU) 1.2 // // // Year // Maximum amount // // // 1991 // 1,1 // 1992 // 1,0 // 1993 // 0,8 // 1994 // 0,6 // 1995 // 0,4 // // Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 2 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 126, 16. 5. 1990, p. 20.